DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6,11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Korean reference(10-1459375B1) taken together with Chinese reference(CN207430041U).
	Korean reference teaches an air treatment system for a wet well(sewer pipe 1) comprising a water resistant housing(100) including a body, the body having walls forming a compartment, the body having an inlet opening(connected to inlet tube 200) in a bottom wall, the inlet opening being an air inlet, wherein the inlet opening is at least partially covered by a screen or filter(300), the body further having an outlet opening, the outlet opening being an air outlet, the system further comprising a centrifugal fan(exhaust fan 400) being disposed within the compartment, the centrifugal fan having an air outlet, wherein power is supplied from an external power source(solar cell panel(900), and wherein the power is selectively connected to at least the fan based on at least one criterion(concentration of detected hydrogen sulfide gas from a hydrogen sulfide gas detection sensor 700).  Korean reference is silent as to the housing comprising a door, the door being moveable relative to the body to cover the compartment when closed and expose the compartment when open.  Chinese reference teaches an air processing device including a lower air inlet(shown by upward arrow) to a housing(2), the housing including a movable sealing plate(2)(noting unnumbered hinges in figure), the sealing plate(equivalent to door) moveable relative to the housing to cover an air treatment compartment when closed and expose the air treatment compartment when open.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the housing(100) of Korean reference with a door being moveable relative to the housing, so the moveable door provides access to the internal components.    	
	Korean reference is also silent as to an ionization device configured to generate bi-polar ions, the ionization device being disposed within the compartment in air communication with the inlet opening.  Chinese reference teaches an air processing device including a lower air inlet, the air processing device including a plurality of ultraviolet lamp ionization devices(3), the ultraviolet lamps being capable of treatment of airflow with contaminants(VOC contaminants) through the air processing device.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide an ionization device configured to generate bi-polar ions within the housing(100) of Korean reference to provide additional gas treatment for a VOC gas such as hydrogen sulfide downstream of the inlet filter.  
	Korean reference is also silent as to the centrifugal fan air outlet being mounted to the wall of the body orthogonal to the bottom wall, wherein the air outlet of the centrifugal fan is aligned with the outlet opening in the wall. Chinese reference teaches an air processing device including a lower air inlet(upward arrow into the housing), the air processing device including a plurality of ultraviolet lamp ionization devices, and an air outlet, the air outlet including a fan(11) mounted to a wall of the housing(2) which is orthogonal to the bottom wall, wherein the air outlet of the fan is aligned with the outlet opening in the wall.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the exhaust fan(400) of Korean reference mounted to a wall orthogonal to the lower inlet, the exhaust fan aligned with an outlet opening, so that gas flow is forcefully expelled from the housing(100) of Korean reference.  Examiner notes rearrangement of the outlet filter(600) of Korean reference to provide for installation of the exhaust fan(400) along an orthogonal wall is well within the skill of someone of ordinary skill in the art, merely providing a rearrangement of existing structures within the housing(noting MPEP 2144.04 rearrangement of parts).  
	Korean reference is also silent as to power selectively connected to at least the ionization device based on at least one criterion.  Examiner respectfully submits Korean reference provides power is selectively connected to at least the fan based on at least one criterion(concentration of detected hydrogen sulfide gas from a hydrogen sulfide gas detection sensor 700), therefore with inclusion of at least one ionization device taught by Chinese reference, the power would be selectively connected to at least one ionization device based on detection of hydrogen sulfide.  
	Korean reference taken together with Chinese reference further teaches a duct collar(inherently required to include mounting structure for a fan) , the duct collar being mounted to the wall of the body orthogonal to the bottom wall and aligned with the outlet opening in the wall and the air outlet of the centrifugal fan. 
	Korean reference taken together with Chinese reference further teaches an air duct(exhaust pipe 500 in Korean reference) coupleable to the housing and to a wet well, however Korean reference is silent as to the system further comprising a backdraft damper in line with the air duct.  Examiner respectfully submits one way valves and dampers are common structures for gas ducts transitioning away from a region, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a backdraft damper in line with the air duct  of Korean reference to provide for control of gas flow away from the housing.   Korean reference taken together with Chinese reference also is silent as to an actuator connected to the backdraft damper, however one way valves with actuators are common structures for gas ducts transitioning away from a region, wherein electronic control of an actuator structure is well known. 
	Korean reference taken together with Chinese reference teaches all of the limitations of claim 5 but is silent as to a door switch, the door switch being mounted on a wall of the body and positioned to contact the door when the switch is closed, wherein the criterion is a state of the door switch, wherein when the door switch is indicates the door is closed, power is connected, and wherein when the door switch indicates that the door is opened , power is isolated.  Examiner respectfully submits modern powered appliance structures, such as microwave ovens, include a door switch to connected power when the door is closed, and to isolate power when a door is opening, therefore it would have been obvious to someone of ordinary skill in the art, using known door switch technology, to include a door switch to the selectively openable door of Korean reference taken together with Chinese reference to provide for isolation of power to structures of the housing(100) when a door is detected to be opened.  
	Korean reference taken together with Chinese reference teaches all of the limitations of claim 6 but is silent as to a speed control device, the speed control device being electrically coupled to the centrifugal fan, the speed control device configured to control the speed of the fan.  Examiner respectfully submits modern fan and blower structures include speed control devices, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a speed control device for the centrifugal fan(400) of Korean reference so that gas flow through the housing is capable of being adjusted based on required conditions.  
	Korean reference taken together with Chinese reference teaches all of the limitations of claim 11 but is silent as to a mounting unit having a base with legs.  Korean reference teaches a mounting unit(inlet pipe 200), the mounting unit couplable to a bottom wall and the mounting unit configured to mount the water resistant housing proximate to a wet well(a portion of the inlet pipe fully inserted into structure of the sewer pipe 1) and maintain a space between the bottom wall and ground.  Korean reference is silent as to multiple legs.  Examiner respectfully submits someone of ordinary skill in the art at the time of the invention would look to modern structure design to include multiple support legs of an elevated structure to provide additional stability, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide additional legs in addition to the inlet pipe of Korean reference to provide for additional stability to the housing(100).  
Korean reference taken together with Chinese reference teaches all of the limitations of claim 12 but is silent as to a progammable timer electrically connected to the power, the programmable timer is configured to be set to a timing window, wherein the criterion is a timing.    Korean reference teaches control structure for selective control of the centrifugal fan(400), and examiner notes programmable timer structure is well known in many industries for controlled timing of power devices, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a programmable timer configured to delay turning on the ionization device with respect to turning on the centrifugal fan of Korean reference taken together with Chinese reference so that the power to selective structures within the housing is controlled based on a timing schedule.  
	Korean reference taken together with Chinese reference further teaches a hydrogen sulfide sensor electrically connected to the power, the hydrogen sulfide sensor having a sensed threshold, wherein the criterion is air quality, and wherein the hydrogen sulfide sensor detects hydrogen sulfide above the sensed threshold, the power is connected to at least the ionization device.  Korean reference taken together with Chinese reference further teaches wherein the hydrogen sulfide sensor detects hydrogen sulfide below a second sensed threshold after detecting the hydrogen sulfide above the second threshold, the power is isolated from at least the ionization device.  
	Korean reference taken together with Chinese reference further teaches wherein an amount of ions produced by the ionization device is controllable via a switch.  
	Korean reference taken together with Chinese reference further teaches wherein the speed of the centrifugal fan(400 of Korean reference) is controlled based on an air quality sensor(hydrogen sulfide sensor 700, noting the sensor is connected to the fan structure).  
	Korean reference taken together with Chinese reference further teaches a solar panel(910), a rechargeable battery(920), and an inverter(convention structure with solar panel power), wherein the battery and the inverter is housed with an additional housing and wherein the solar panel is electrically connected to the rechargeable battery, and wherein the solar panel is configured to charge the rechargeable battery.  
	Korean reference taken together with Chinese reference teaches all of the limitations of claim 18 but is silent as to a delay timer configured to delay turning on the ionization device with respect to turning on the centrifugal fan.  Korean reference teaches control structure for selective control of the centrifugal fan(400), and examiner notes delay timer structure is well known in many industries for controlled timing of power devices, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a delay timer configured to delay turning on the ionization device with respect to turning on the centrifugal fan of Korean reference taken together with Chinese reference so that the power to selective structures within the housing is controlled based on a timing schedule.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Korean reference(10-1459375B1) taken together with Chinese reference(CN207430041U).
	Korean reference teaches an apparatus comprising a water resistant housing(100) including a body, the body having walls forming a compartment, the body having an inlet opening(connected to inlet tube 200) in a bottom wall, the inlet opening being an air inlet, wherein the inlet opening as it least partially covered by a screen or filter(300), the body further having an outlet opening, the outlet opening being an air outlet, the system further comprising a centrifugal fan(exhaust fan 400) being disposed within the compartment, the centrifugal fan having an air outlet, wherein power is supplied from an external power source(solar cell panel(900) via a wire opening in the body, and wherein the power is selectively connected to at least the fan based on at least one criterion(concentration of detected hydrogen sulfide gas from a hydrogen sulfide gas detection sensor 700).  Korean reference is silent as to the housing comprising a door, the door being moveable relative to the body to cover the compartment when closed and expose the compartment when open.  Chinese reference teaches an air processing device including a lower air inlet(shown by upward arrow) to a housing(2), the housing including a movable sealing plate(2)(noting unnumbered hinges in figure), the sealing plate(equivalent to door) moveable relative to the housing to cover an air treatment compartment when closed and expose the air treatment compartment when open.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the housing(100) of Korean reference with a door being moveable relative to the housing, so the moveable door provides access to the internal components.    	
	Korean reference is also silent as to an ionization device configured to generate bi-polar ions, the ionization device being disposed within the compartment in air communication with the inlet opening.  Chinese reference teaches an air processing device including a lower air inlet, the air processing device including a plurality of ultraviolet lamp ionization devices(3), the ultraviolet lamps being capable of treatment of airflow with contaminants(VOC contaminants) through the air processing device.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide an ionization device configured to generate bi-polar ions within the housing(100) of Korean reference to provide additional gas treatment for a VOC gas such as hydrogen sulfide downstream of the inlet filter.  
	Korean reference is also silent as to the centrifugal fan air outlet being mounted to the wall of the body orthogonal to the bottom wall, wherein the air outlet of the centrifugal fan is aligned with the outlet opening in the wall. Chinese reference teaches an air processing device including a lower air inlet(upward arrow into the housing), the air processing device including a plurality of ultraviolet lamp ionization devices, and an air outlet, the air outlet including a fan(11) mounted to a wall of the housing(2) which is orthogonal to the bottom wall, wherein the air outlet of the fan is aligned with the outlet opening in the wall.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the exhaust fan(400) of Korean reference mounted to a wall orthogonal to the lower inlet, the exhaust fan aligned with an outlet opening, so that gas flow is forcefully expelled from the housing(100) of Korean reference.  Examiner notes rearrangement of the outlet filter(600) of Korean reference to provide for installation of the exhaust fan(400) along an orthogonal wall is well within the skill of someone of ordinary skill in the art, merely providing a rearrangement of existing structures within the housing(noting MPEP 2144.04 rearrangement of parts).  
	Korean reference is also silent as to power selectively connected to at least the ionization device.  Examiner respectfully submits Korean reference provides power is selectively connected to at least the fan based on at least one criterion(concentration of detected hydrogen sulfide gas from a hydrogen sulfide gas detection sensor 700), therefore with inclusion of at least one ionization device taught by Chinese reference, the power would be selectively connected to at least one ionization device based on detection of hydrogen sulfide.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Korean reference(10-1459375B1) taken together with Chinese reference(CN207430041U).
	Korean reference teaches an apparatus comprising a water resistant housing(100) including a body, the body having walls forming a compartment, the body having an inlet opening(connected to inlet tube 200) in a bottom wall, the inlet opening being an air inlet, wherein the inlet opening as it least partially covered by a screen or filter(300), the body further having an outlet opening, the outlet opening being an air outlet, the system further comprising a fan(exhaust fan 400) being disposed within the compartment, the fan having an air outlet, wherein power is supplied from an external power source(solar cell panel(900) via a wire opening in the body, and wherein the power is selectively connected to at least the fan based on at least one criterion(concentration of detected hydrogen sulfide gas from a hydrogen sulfide gas detection sensor 700).  Korean reference is silent as to the housing comprising a door, the door being moveable relative to the body to cover the compartment when closed and expose the compartment when open.  Chinese reference teaches an air processing device including a lower air inlet(shown by upward arrow) to a housing(2), the housing including a movable sealing plate(2)(noting unnumbered hinges in figure), the sealing plate(equivalent to door) moveable relative to the housing to cover an air treatment compartment when closed and expose the air treatment compartment when open.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the housing(100) of Korean reference with a door being moveable relative to the housing, so the moveable door provides access to the internal components.    	
	Korean reference is also silent as to an ionization device configured to generate bi-polar ions, the ionization device being disposed within the compartment in air communication with the inlet opening.  Chinese reference teaches an air processing device including a lower air inlet, the air processing device including a plurality of ultraviolet lamp ionization devices(3), the ultraviolet lamps being capable of treatment of airflow with contaminants(VOC contaminants) through the air processing device.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide an ionization device configured to generate bi-polar ions within the housing(100) of Korean reference to provide additional gas treatment for a VOC gas such as hydrogen sulfide downstream of the inlet filter.  
	Korean reference is also silent as to the centrifugal fan air outlet being mounted to the wall of the body orthogonal to the bottom wall, wherein the air outlet of the centrifugal fan is aligned with the outlet opening in the wall. Chinese reference teaches an air processing device including a lower air inlet(upward arrow into the housing), the air processing device including a plurality of ultraviolet lamp ionization devices, and an air outlet, the air outlet including a fan(11) mounted to a wall of the housing(2) which is orthogonal to the bottom wall, wherein the air outlet of the fan is aligned with the outlet opening in the wall.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the exhaust fan(400) of Korean reference mounted to a wall orthogonal to the lower inlet, the exhaust fan aligned with an outlet opening, so that gas flow is forcefully expelled from the housing(100) of Korean reference.  Examiner notes rearrangement of the outlet filter(600) of Korean reference to provide for installation of the exhaust fan(400) along an orthogonal wall is well within the skill of someone of ordinary skill in the art, merely providing a rearrangement of existing structures within the housing(noting MPEP 2144.04 rearrangement of parts).  
	Korean reference is also silent as to power selectively connected to at least the ionization device based on a criterion.  Examiner respectfully submits Korean reference provides power is selectively connected to at least the fan based on at least one criterion(concentration of detected hydrogen sulfide gas from a hydrogen sulfide gas detection sensor 700), therefore with inclusion of at least one ionization device taught by Chinese reference, the power would be selectively connected to at least one ionization device based on detection of hydrogen sulfide.  

	Claims 7,8 are rejected under 35 U.S.C. 103 as being unpatentable over Korean reference(10-1459375B1) taken together with Chinese reference(CN207430041U) in view of Canadian reference(2034115).
	Korean reference taken together with Chinese reference teaches all of the limitations of claim 7 but is silent as to at least two indicator lights electrically coupled to the power, wherein the at least two indicator lights are mounted on the door and viewable externally via respective openings in the door.  Canadian reference teaches an air treatment device (figure 1), the air treatment device including an indicator light(60), the indicator light mounted externally to the air treatment device and the indicator device electrically coupled to a power source(page 5).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide an indicator light to the door of the housing of Korean reference taken together with Chinese reference so that an external visual indication is provided.  Examiner also notes providing at least two indicator lights would have been an obvious modification, wherein duplication of parts does not represent a patentable difference(see MPEP 2144.04 duplication of parts).  
	Korean reference taken together with Chinese reference in view of Canadian reference teaches all of the limitations of claim 8 but is silent as to wherein one of the at least two indicator lights indicates a state of the ionization device, wherein the system further comprises a dry contact, the dry contact being connected with a building automation system and indicating the state of the ionization device.  Canadian reference teaches the indicator light(60) provides for visual indication of whether current is being supplied to a filtration cartridge(18), therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide an indicator light for indicating a state of the ionization device of Chinese reference so that an external indication of power to the ionization device is provided.  Examiner furthermore submits sensors, indicators, and building automation systems are well known structures, therefore it would have been obvious to provide a dry contact in connection with the ionization device to provide for clear indication of the state of the ionization device. 

	Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 20 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Examiner notes claim 21 recites “ a fan” and claim 20 recites “a centrifugal fan”, wherein examiner respectfully submits a centrifugal fan is an obvious variant of the larger genus of fan.   Examiner also notes claim 21 recites “power is suppled from an exterior power source”, and although claim 20 recites “from an external power source via a wire opening in the body”,  examiner respectfully submits the broadly claimed power source inherently provides wiring.  

Allowable Subject Matter
Claims 9,10,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
May 20, 2022